DETAILED ACTION
This is a first Office action on the merits to the application filed 12/11/2020. Claims 7-17, 30-37 and 41 are pending. Claims 1-6, 18-29, 38-40 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 -17 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7, line 8 recites the limitation “projecting, by the base station by a precoder projection angle…”. The term “projecting” is not a commonly used term and has an unclear association with precoder matrices. The specification does not offer a definition or clarity to this term. For examining purposes, “projecting” is to mean re-calculate or re-compose the precoder matrix to a different precoder matrix. Applicant should provide a more appropriate or clarifying term.
Claims 8-17 are rejected due to dependency to rejected claim 7.
Claim 10, line 1 recites the limitation “the projection timing information.” There is a lack of antecedent basis for this limitation. The applicant may correct this by changing this claim to depend from claim 9. 
Claim 35, line 3 recites the limitation “de-projecting the decoder matrix…”.  The term “de-projecting” is not a commonly used term and has an unclear association with precorder matrices. The specification does not offer a definition or clarity to this term. For examining purposes, “de-projecting” is to mean re-calculate or re-compose the decoder matrix to a different decoder matrix. Applicant should provide a more appropriate or clarifying term. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 7, 8, 11, 12, 14-17, 30, 33, 37 and 41 are rejected under 35 U.S.C 103 as being unpatentable over Sheng et al. (US20180092104), hereinafter “Sheng”, in view of Kang et al. (US 20170207834), hereinafter “Kang”.

Regarding claim 7, Sheng teaches:
A method of co-scheduling transmission of both a mobile broadband data block and an ultra low latency data block using multi-user multiple-input, multiple-output (MU-MIMO) (Fig 1: multiple users, configured with multiple antennas; Fig 2/3: eNB transmits/receives URLLC communications and URLLC communications to multiple UEs) the method comprising: 
determining, by a base station, a reference spatial subspace that indicates a direction ([0015] UE transceives URLLC and eMBB communications that use the same time/frequency and spatial resources, where spatial resources implies a direction, distance and elevation);
selecting, by the base station, a first user device, out of a plurality of mobile broadband user devices, to receive the mobile broadband data block ([0182-0190] Fig. 2 method teaches configuring and transmitting shared resources, transmitting from eNB to UE Step 202-204-206) ….;
co-scheduling transmission of both a mobile broadband data block to the first user device and an ultra low latency data block to a second user device via a set of one or more physical resource blocks using multi-user multiple-input, multiple-output (MU-MIMO) (Sheng teaches in a MU-MIMO environment two approaches: [0195] Fig 4 teaches resources sharing among different transmissions or UEs 402a/b/c/d are orthogonal to each other, i.e. resources allocations among UEs are frequency-division multiplexing (FDM) and/or time-division multiplexing  (TDM). [0197] Fig 5 teaches a grant-free resource sharing approach, where the UEs 502a/b/c/d occupy the whole bandwidth.)
transmitting, by the base station to the first user device …..among , control information (Fig 2: [0183] Step 202 the UE may receive a configuration message from the eNB that configures URLLC services in the UE; [0184] Step 204 UE may receive a configuration message from the eNB that configures eMBB services in the UE, to transceiver URLLC communications; [0185] Step 206 UE may receive a URLLC transmission and eMBB transmission using the same time/frequency and/or spatial resources as an another service transmission. See also Fig. 3, Steps 302-306, [0191-0194] for the same method from an eNB.) including at least: … information ([0039-0044]: In enabling flexible coexistence of URLLC and eMBB communications, Sheng teaches an eMBB transmission may be punctured with a signal with a flag indicating a URLLC signal [0041], the target UE for URLLC may monitor time/frequency resources for the URLLC signal, identifying the URLLC signal via the flag (e.g. the target UE receives the signal and decodes the URLLC signal), indicating co-scheduling activity)  indicating that the scheduled transmission of the mobile broadband data block to the first user device is co-scheduled with a transmission of the ultra low latency data block via a set of shared physical resource blocks.  
Sheng does not teach:
based on a Euclidean distance from an original precoder matrix for the first user device to the reference spatial subspace
projecting, by the base station by a precoder projection angle, the original precoder matrix for the first user device, which is aligned with an original spatial subspace, to a target plane that is aligned with the reference spatial subspace to obtain a projected precoder matrix;
the precoder projection angle, and
However, in a similar endeavor, Kang teaches composing the precoder matrix using UE properties, recomposing the precoder matrixes to point the beam in a new direction:
projecting, by the base station by a precoder projection angle, the original precoder matrix for the first user device, which is aligned with an original spatial subspace, to a target plane that is aligned with the reference spatial subspace to obtain a projected precoder matrix (Kang Fig. 19 [0145-0147]: The UE reported PMI-based precoder matrix (striped beam) points to the original location of the UE (equates to the original precoder matrix – eMBB). Kang teaches [0147] eNB correcting a PMI (that is) selected and reported by a UE (using mobility information to select a PMI), and generate a (new) precoder set based on the selected PMI. In effect, re-composing the precoder matrix to a new direction (and coverage) that is set around the selected PMI, or (as depicted in the figure) “move” the beam from direction A to new direction B that follows the new position of the moving UE. This equates to a new alignment with the “reference spatial subspace” to obtain a (new) projected precoder matrix).
based on a Euclidean distance from an original precoder matrix for the first user device to the reference spatial subspace (In second embodiment [0136-0138], an angular range from -Y degrees to +Y degrees limits the selection of beams near newly composed precoder set around the selected PMI, and would include the beam of the original reported PMI (Fig 19, striped beam). This equates to a beam that should be at some close proximity, or close or closest to the original reported PMI/matrix.)
the precoder projection angle (Fig. 16 - 23 [0140-0156]: Kang teaches the re-composing of the precoder matrix based on the UE mobility information, which includes movement direction and velocity [0153] and hence distance. Kang implicitly teaches the UE movement from position A to position B, where distance AB traveled is calculated to be sin(theta), where theta is the angular rotation. This angle equates to the precoder projection angle. The projected precoder matrix, now re-composed based on the angular information, is aligned to beam direction of position B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Kang into the method of Sheng in order to efficiently communicate control information and changes by providing minimal information (less overhead with less bits to transmit) such as angular information (when re-composing the precorder matrix). The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 8, Sheng does not teach:
the control information comprises information to allow the first user device to de-project its decoder matrix from the reference spatial subspace by the precoder projection angle to obtain an estimation of an original decoder matrix used by the first user device to receive signals encoded based on the original precoder matrix before the original precoder matrix for the first user device was projected to the target plane that is aligned with the reference spatial subspace.
However, Kang, in a similar endeavor, teaches:
the control information comprises information to allow the first user device to de-project its decoder matrix from the reference spatial subspace by the precoder projection angle to obtain an estimation of an original decoder matrix used by the first user device to receive signals encoded based on the original precoder matrix before the original precoder matrix for the first user device was projected to the target plane that is aligned with the reference spatial subspace. (Fig. 16 - 23 [0140-0156]: Kang teaches the re-composing of the precoder matrix based on the UE mobility information, which includes movement direction and velocity [0153] and hence distance. Kang implicitly teaches the UE movement from position A to position B, where distance AB traveled is calculated to be sin(theta), where theta is the angular rotation. This angle equates to the precoder projection angle. The projected precoder matrix, now re-composed based on the angular information, is aligned to beam direction of position B. This angular information theta can be used to “de-project” the projected precoder matrix, reverse the generation of the projected precoder matrix to get the original decoder matrix.).

Regarding claim 11, Sheng teaches:
The method of claim 7, and further comprising: transmitting, by the base station, both the mobile broadband data block to the first user device and the ultra low latency data block to the second user device via the set of shared physical resource blocks using multi-user multiple-input, multiple-output (MU-MIMO). (Sheng teaches in a MU-MIMO environment, transmissions to multiple UEs. Fig 2: [0183] Step 202 the UE may receive a configuration message from the eNB that configures URLLC services in the UE; [0184] Step 204 UE may receive a configuration message from the eNB that configures eMBB services in the UE, to transceiver URLLC communications; [0185] Step 206 UE may receive a URLLC transmission and eMBB transmission using the same time/frequency and/or spatial resources as an another service transmission. See also Fig. 3, Steps 302-306, [0191-0194] for the same method from an eNB.)

Regarding claim 12, Sheng does not teach:
projecting comprises: transferring the precoder matrix for the first user device from a first plane that is not aligned with the reference spatial subspace to the target plane that is aligned with the reference spatial subspace. 
However, in a similar endeavor, Kang teaches re-composing or changing the precoder matrix to “move” the beam direction, from an original position or first plane to a target plane: 
projecting comprises: transferring the precoder matrix for the first user device from a first plane that is not aligned with the reference spatial subspace to the target plane that is aligned with the reference spatial subspace
(Kang Fig. 19 [0145-0147]: The UE reported PMI-based precoder matrix (striped beam) points to the original location of the UE (equates to the original precoder matrix – eMBB). Kang teaches [0147] eNB correcting a PMI (that is) selected and reported by a UE (using mobility information to select a PMI), and generate a (new) precoder set based on the selected PMI. In effect, re-composing the precoder matrix to a new direction (and coverage) that is set around the selected PMI, or (as depicted in the figure) “move” the beam from direction A to new direction B that follows the new position of the moving UE. This equates to a new alignment with the “reference spatial subspace” to obtain a (new) projected precoder matrix).

Regarding claim 14, Sheng teaches:
the first user device is an enhanced mobile broadband (eMBB) user device, or a user device with a eMBB application running thereon; and 
the second user device is a Ultra-Reliable and Low Latency Communications (URLLC) user device, or a user device with a URLLC application running thereon (Sheng teaches in a MU-MIMO environment, transmissions to multiple UEs. Fig 2: [0183] Step 202 the UE may receive a configuration message from the eNB that configures URLLC services in the UE; [0184] Step 204 UE may receive a configuration message from the eNB that configures eMBB services in the UE, to transceiver URLLC communications; [0185] Step 206 UE may receive a URLLC transmission and eMBB transmission using the same time/frequency and/or spatial resources as an another service transmission. See also Fig. 3, Steps 302-306, [0191-0194] for the same method from an eNB.).

Regarding claim 15, Sheng teaches:
The method of claim 7, wherein the selecting comprises: selecting, by the base station, a first user device, out of a plurality of mobile broadband user devices, ([0182-0190] Fig. 2 method teaches configuring and transmitting shared resources, transmitting from eNB to UE Step 202-204-206 
Sheng does not teach:
based on the original precoder matrix for the first user device that is nearest to the reference spatial subspace, as compared to other mobile broadband user devices. 
However, in a similar endeavor, Kang teaches: 
based on the original precoder matrix for the first user device that is nearest to the reference spatial subspace, as compared to other mobile broadband user devices. (In second embodiment [0136-0138], an angular range from -Y degrees to +Y degrees limits the selection of beams near newly composed precoder set around the selected PMI, and would include the beam of the original reported PMI (Fig 19, striped beam). This equates to a beam that should be close or closest to the original reported PMI/matrix.)

Regarding claim 16 and 37, Sheng teaches:
the control information is transmitted within downlink control information (DCI) via a physical downlink control channel (PDCCH). ([0061] eNBs may transmit information to UEs using PDCCH. [0056, 0100, 120] DCI is used to schedule data transmission)

Regarding claim 17, Sheng teaches:
An apparatus comprising at least one processor and at least one memory including computer instructions, when executed by the at least one processor, cause the apparatus to perform the method of claim 7. ([0202], Fig. 7 Memory 705, processor 703, instructions 707b may be executed by the processor 703 to implement the method 300) 

Regarding claim 30 and 41, Sheng teaches:
method comprising: 
receiving, by a mobile broadband user device from a base station, control information ([0182-0190] Fig.2 UE 102 may be configured to receive URRLC and eMBB services, transmitted by the eNB. Steps 202-204-206, also Fig. 3 Steps 302-304-306 [0191-0194]) including at least: 
information indicating that a scheduled transmission of a mobile broadband data block to the mobile broadband user device is co-scheduled with a transmission of an ultra low latency data block to an ultra low latency user device via a set of shared physical resource blocks using multi-user multiple-input, multiple-output (MU-MIMO) (Sheng teaches in a MU-MIMO environment two approaches: [0195] Fig 4 teaches resources sharing among different transmissions or UEs 402a/b/c/d are orthogonal to each other, i.e. resources allocations among UEs are frequency-division multiplexing (FDM) and/or time-division multiplexing  (TDM). [0197] Fig 5 teaches a grant-free resource sharing approach, where the UEs; 

Sheng does not teach:
a precoder projection angle that was used by the base station to project an original precoder matrix, associated with the mobile broadband user device, by the precoder projection angle, to obtain a projected precoder matrix that is aligned with a reference spatial subspace; and 
determining, by the mobile broadband user device, an updated decoder matrix for the mobile broadband user device based at least on the precoder projection angle; and  
decoding, by the mobile broadband user device based on the updated decoder matrix, the co-scheduled mobile broadband data block that was transmitted by the base station based on the projected precoder matrix. 

However, Kang teaches:
a precoder projection angle that was used by the base station to project an original precoder matrix, associated with the mobile broadband user device, by the precoder projection angle, to obtain a projected precoder matrix that is aligned with a reference spatial subspace angle (Fig. 16 - 23 [0140-0156]: Kang implicitly teaches that re-composing of the precoder matrix based on the UE mobility information, which includes movement direction and velocity [0153] and hence distance. The UE movement from position A to position B, i.e. the distance AB traveled, is calculated to be sin(theta), where theta is the angle of rotation. This angle equates to the precoder projection angle. The projected precoder matrix is aligned to beam position/direction B) and 
determining, by the mobile broadband user device, an updated decoder matrix for the mobile broadband user device based at least on the precoder projection angle; and  
decoding, by the mobile broadband user device based on the updated decoder matrix, the co-scheduled mobile broadband data block that was transmitted by the base station based on the projected precoder matrix  (Fig. 16 - 23 [0140-0156]: Kang teaches the re-composing of the precoder matrix based on the UE mobility information, which includes movement direction and velocity [0153] and hence distance. Kang implicitly teaches the UE movement from position A to position B, where distance AB traveled is calculated to be sin(theta), where theta is the angular rotation. This angle equates to the precoder projection angle. The projected precoder matrix, now re-composed (updated) based on the angular information, is aligned to beam direction of position B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Kang into the method of Sheng in order to efficiently communicate control information and changes by providing minimal information (less overhead with less bits to transmit) such as angular information (when re-composing the precorder matrix). Efficient beam management is enabled with simple angular information, without extensive management overhead. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Particularly for claim 41: Sheng teaches:
An apparatus comprising at least one processor and at least one memory including computer instructions, when executed by the at least one processor, cause the apparatus to: ([0202], Fig. 7 Memory 705, processor 703, instructions 707b may be executed by the processor 703 to implement the method 300) 

Regarding claim 33, Sheng does not teach:
the updated decoder matrix is an estimation of an original decoder matrix that is associated with the original precoder matrix used by the base station.
However, Kang teaches:
the updated decoder matrix is an estimation of an original decoder matrix that is associated with the original precoder matrix used by the base station. (Kang teaches from Fig. 16 - 23 [0140-0156]: The re-composed precoder matrix is updated with UE mobility information that includes the angle of rotation, and based on the original UE reported PMI (see Fig 19, striped beam)

Allowable Subject Matter
Claims 9, 10, 13, 31, 32, 34, 35 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening Claim(s).
The following is a statement of reasons for the indication of allowable subject matter:
Claims 9, 10, 31, 32, 34 recite limitations related to additional control information in the precoder matrix: length of the precoder matrix and projection timing information. There are no explicit teachings to the above limitation(s) found in the prior art cited in the rejection to its/their base claim(s).
Claim 13 recites limitation related to short transmission time intervals (TTI) for eMBB data block and long TTI for critical URLLC data block. There are no explicit teachings to the above limitation(s) found in the prior art cited in the rejection to its/their base claim(s).
Claim 35 recites limitation related to the vector length scaling the projected decoder matrix to compensate for projection losses. There are no explicit teachings to the above limitations found in the prior art cited in the rejection to its/their base claim.
Claim 36 recites limitations related to a rotation matrix that provides a rotation based on the negative of the projection angle, and provides scaling according to a scaling factor. There are no explicit teachings to the above limitations found in the prior art cited in the rejection to its/their base claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US2015/0304063 to Zhu et al. discloses adjusting a second beam to be orthogonal to the first beam to minimize interference.
US2017/0288746 to Strong discloses precoder matrixes in a MU-MIMO setting can be set orthogonal to each other using antenna/beamforming weights, such that a null may be steered to members of a group to avoid interference between members of a group. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT MA whose telephone number is (408)918-7661. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461